Title: Thomas Jefferson to George Jefferson, 22 July 1811 [document added in digital edition]
From: Jefferson, Thomas
To: Jefferson, George


          
            To George Jefferson
            
            
              Dear Sir
              Monticello July 22. 11.
            
            I must ask the favor of you to send me by return of post 200.D. I drew on you the 20th inst. for 91. D 34 C in favor of Robert Rives. I leave to your judgment whether it would not be better to sell the good hogsheads of my tobo separately. we think there must be three of them of good quality, that is to say the last, and two of the former parcel judged here to be perfectly equal in order and quality. If the price of such tobacco still continues, I doubt if it will not lose by being kept. the residue may do for the continental market which seems likely to be opened to us, except so far as England may oppose it. in that case it will be war, and we shall have saved the good hogsheads at least. the proceeds have been assigned to mr Higginbotham, as he has probably informed you. ever affectionately your’s
            
              Th: Jefferson
            
            
          
          
            
              
   
   PoC (Anonymous, 2014); holes in manuscript; at foot of text: “Mr Jefferson”; endorsement by TJ torn. Recorded in SJL as a letter of 22 July 1811. This document, located after the pertinent chronological volume was published, will appear in the concluding supplement to the print edition.


            
          
        